698 S.E.2d 400 (2010)
Timothy B. McKYER,
v.
Fontella D. McKYER.
No. 142P10.
Supreme Court of North Carolina.
June 16, 2010.
Marnite Shuford, for Timothy B. McKyer.
Billie Ellerbe, Charlotte, for Fontella D. McKyer.

ORDER
Upon consideration of the petition filed on the 6th of April 2010 by Plaintiff in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 16th of June 2010."